DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant prior art submitted, Park (KIPO 1016194200000, English translated, 10 pages, (KR 10-1619420)).
 	With respect to claim 1, Park teaches a system for calculating insulation resistance (page 1, abstract, page 4, technical field), the system comprising: a first resistor unit configured to connect a positive  (anode) terminal of a battery and a chassis (vehicle body), (figure 1, R1 configured to connect via 75 and 20 to anode (positive) terminal of a battery 10 and vehicle body 30); a second resistor unit configured to connect a negative (cathode) terminal of the battery and the chassis (figure 1, R2 configured to connect via 76 and 20 a cathode terminal 12 of the battery 10 and chassis 30); a third resistor unit configured to connect the negative (cathode) terminal of the battery and the chassis (vehicle body), whereby the third resistor unit is connected with the second resistor unit in parallel 
 	With respect to clam 8, a method claim have the same features as indicated in the system claim 1, therefore, the claim 8 is rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.
 	With respect to claims 2 and 9, Park teaches further comprising: a voltage measuring unit configured to measure a voltage of the battery applied to the second resistor unit according to the conduction states of the first, second and third resistor units; and a storage unit configured to store the measured voltage of the battery (page 7 “The voltmeter (voltmeter) (50) …” to page 8 “the voltage applied to in the voltmeter (50) can be lowered”).  
 	With respect to clams 3 and 10, Park teaches wherein the voltage measuring unit is configured to sequentially measure a voltage of the battery, a voltage of the battery applied to the second resistor unit when each of the first and second resistor units is in a conduction state of an on-state, and a voltage of the battery applied to the second resistor unit when each of the first, second and third resistor units is in the on-state, and the control unit is configured to control the voltage measuring unit 
 	With respect to claims 4 and 11, Park teaches wherein the voltage measuring unit is configured to measure the voltage of the battery regardless of the conduction states of the first, second and third resistor units, and the control unit is configured to: calculate an average voltage of the battery based on the measured voltage of the battery, and calculate the insulation resistance between the positive terminal of the battery and the chassis and the insulation resistance between the negative terminal of the battery and the chassis by using the calculated average voltage ( figures 1 and 4, pages 7-9, equations 1-3).
 	With respect to claims 7 and 14, Park teaches wherein each of the first, second and third resistor units includes one or more resistors and switching units, and the one or more resistors are embedded in a battery management system (BMS) configured to manage the battery (figure 4, page 9). 

Allowable Subject Matter
Claims 5-6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jung et al (US 10101378) discloses apparatus and method for detecting dielectric breakdown in Eco-friendly vehicle.
 	Kawamura et al (US 20140333321) discloses insulation state detecting device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865